DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 6-9 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of  “a gate voltage compensation circuit for eliminating dependence of a voltage at the drain terminal of the first N-MOSFET on temperature and process gradients across the silicon die of the first N-MOSFET and for keeping the first N-MOSFET in saturation, the gate voltage compensation circuit comprising: a plurality of second current sources and current sinks for establishing a current flow through the first N-MOSFET; 2Application No: 16/430,119 Attorney Docket No: L1095.10067US01 a second N-MOSFET designed to carry a current proportional to the current carried by the first N-MOSFET, wherein the second N-MOSFET is a scaled-down version of the first N-MOSFET; a first resistor and a second resistor for establishing the voltage at the drain terminal of the first N-MOSFET; and a first biasing resistor connected between the second resistor and a gate terminal of first N-MOSFET, wherein the resistance of the first biasing resistor is high compared to the second resistor, wherein the first biasing resistor and total capacitance at the gate terminal of the first N-MOSFET act as a low pass filter, having a cutoff frequency low enough to avoid interferences of gate voltage compensation circuit in the audio frequency range; and an output buffer for buffering the voltage at the drain terminal of the first N- MOSFET” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim(s).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843